DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-11 and 16, in the reply filed on 6/22/2022 is acknowledged.  The traversal is on the ground(s) that Takagi teaches low refractive index composition whereas the claimed invention is about a high refractive index composition.  This is not found persuasive because the technical feature common to the three listed groups of invention does not include any refractive index (see group III).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 and 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/24/2020 and 02/25/2022 have been considered.
Drawings
The drawings submitted on 01/15/2020 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0010361 A1 to Urakawa et al. with evidentiary support from US 7,104,642 B2.
Regarding claim 1, Urakawa et al. discloses a curable composition that gives a cured product having a high transparency and minimal environment- and/or heat-induced chromatic aberration, i.e., minimal change in the refractive index, wherein the composition comprises a polyfunctional aromatic ring-containing (meth)acrylate compound and silica nanoparticles surface-treated with 2 different silane compounds (abstract). The composition has a room-temperature viscosity of 30-10,000 mPa·s [0186], it is free of organic solvent, and it can be formulated in the form of an ink, e.g., a screen-printing ink [0213]. “The refractive index of the cured product can be selected appropriately according to the use” [0222]. The two silanes are often a combination of a (meth)acryloxysilane and an aromatic silane such as phenyltrimethoxysilane (p. 4). In the examples, compositions giving cured products having a refractive index ranging from 1.52 to 1.58 are exemplified. Consequently, Urakawa et al. discloses all the features of claim 1 but fail to exemplify a composition having an inkjet printable viscosity of at most 30 mPa·s at 25-60oC and its cured product has a refractive index of at least 1.55. Nevertheless, given the teachings explained above, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the prior art composition by (1) adjusting its viscosity to, say, about 30 mPa·s at 25oC to be appropriate for a low-viscosity printing/coating method, and (2) adjusting the relative proportions of the constituents of the composition so as to obtain a cured product having a high refractive index, such as 1.58 or above, if a high refractive index product is desired. Such a modification does not require any undue experimentation. Note that a viscosity of 30 mPa·s at 25oC is inkjet printable (see US 7,104,642 B2, col. 2). The features of claims 3-7 are disclosed on page 2. The features of claims 8-11 are disclosed at paragraphs [0026] and [0115], paragraph [0045], page 6, and paragraph [0108], respectively.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0010361 A1 to Urakawa et al. as applied to claim 1 above, and further in view of WO 2015/108834 A1 to Pokorny et al.
Urakawa et al. fails to teach surface-treated titania nanoparticles. However, Pokorny et al. discloses a curable coating composition for electronic devices, i.e., in the same field of endeavor as Urakawa et al., comprising a polyfunctional (meth)acrylate monomer and inorganic oxide nanoparticles surface-treated with a copolymerizable silane, e.g., (meth)acryloxysilane, and a non-polymerizable silane (abstract), wherein the coating has a high transparency (p. 1). The inorganic oxide nanoparticles include silica. However, if a high refractive index coating is desired, zirconia or titania nanoparticles may be used (page 6). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the composition taught by Urakawa et al. by adding, in place of or in addition to the silica nanoparticles, high refractive index zirconia or titania nanoparticles to obtain a cured product having a high refractive index.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0010361 A1 to Urakawa et al. as applied to claim 1 above, and further in view of Kim et al., Journal of Information Display, vol. 7, no. 3, 2006, pages 13-18.
Urakawa et al. discloses a coating method (p. 12) similar to that of claim 16, where the product comprises numerous electronic components, including substrates of OLEDs [0221], but fails to teach an inorganic barrier layer. On the other hand, Kim et al. discloses the use of an inorganic barrier layer to encapsulate an organic light-emitting device and protect it from moisture. It is said that the best inorganic material for the barrier layer is Mg-Si-Zr-O compound, which is also highly transparent and which can be disposed on the surface of a flexible substrate of an OLED. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the method taught by Urakawa et al. by adding a Mg-Si-Zr-O barrier layer to protect the cured products from moisture.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762